Citation Nr: 1035668	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
shoulder disability.

2.  Entitlement to a compensable rating for left knee disability. 

3.   Entitlement to a compensable rating for right knee 
disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to March 
1988.   

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that rating decision, the RO denied 
compensable ratings for right shoulder, left knee, and right knee 
disabilities.  In October 2007 the RO increased the rating for 
right shoulder disability to 20 percent, effective December 8, 
2006.  The Veteran has continued his appeals for higher ratings.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a March 2010 hearing before the 
undersigned Acting Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During a March 2010 Board hearing the Veteran described his 
service-connected right shoulder disability as having worsened 
since the most recent VA examination afforded him in January 
2009.  He also described ongoing private treatment for his right 
shoulder disability.  To support his contention of worsening 
symptoms, he has provided a private note of medical treatment 
from March 2010 including, for example, a finding that the 
Veteran could only reach with his right arm ten degrees above 
horizontal without assistance.  The Veteran contended that at the 
January 2009 VA examination only passive, rather than active, 
range of motion was evaluated.

With respect to his left and right knees, at his March 2010 Board 
hearing the Veteran described prescription of knee braces by VA 
and ongoing private treatment.  He contended that his March 2009 
VA examination was not adequate.  On this point, the Board notes 
that the March 2009 VA examiner asserted that he did not have the 
Veteran's claims file or outside medical records available for 
review.  Associated with the claims file as of March 2008 was a 
March private MRI of the left and right lower extremities, 
submitted to VA on CD ROM.

In light of the ongoing treatment, claimed worsening symptoms and 
inadequate VA examinations with respect to the Veteran's service-
connected right shoulder, left knee, and right knee disabilities, 
the RO should seek to obtain all relevant private and VA 
treatment records and afford the Veteran a thorough VA 
examination that includes a review of the medical evidence of 
record.  See 38 U.S.C.A. § 5103A(a)-(d); 38 C.F.R. 
§§ 3.159(c)(1)-(4), 4.2.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his right shoulder, left knee and right 
knee disabilities during the period from 
December 2005 (one year prior to the date of 
the claims for an increased rating on appeal) 
forward.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies.  

(b) The records sought must include relevant 
VA records of treatment, as described at the 
Veteran's March 2010 Board hearing, to 
include those pertaining to physical therapy 
and medical prescription of left and right 
knee braces.  (See March 2010 Board hearing 
transcript at pages 3-5, 9-14)

(c) The records sought must also include 
records of ongoing private treatment, as 
described at the Veteran's Marc 2010 Board 
hearing.  (See March 2010 Board hearing 
transcript at pages 3, 5, 8-9).

(d) The Veteran should also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO.
  
2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the Veteran 
to be afforded an orthopedic examination with a 
physician for the purpose of determining the 
current severity of the Veteran's service-
connected right shoulder, left knee, and right 
knee disabilities.  The examination must 
include a review of the claims file.

(a) The examining physician or a VA 
radiologist must review and interpret a 
March 2008 private MRI of the left and 
right lower extremities, received into 
the VA claims file on a CD-ROM in March 
2008.
 
(b) The examiner should perform full range 
of motion studies of the right shoulder, 
left knee and right knee, to include 
active range of motion, and comment on 
the functional limitations of the service-
connected disabilities caused by pain, 
flare-ups of pain, weakness, fatigability, 
and incoordination.  Any additional 
functional limitation should be expressed as 
limitation of motion of the affected body 
part.

(c) The examiner must further note whether 
there are any signs or symptoms of 
instability, ligament laxity, effusion, 
crepitus, or locking of the right shoulder 
or left or right knee.

(d) The examiner must describe the nature 
and severity of the Veteran's scar of the 
right shoulder and whether this scar is 
tender or painful.  (See January 2009 VA 
examination report, last page.) 

(e) The examiner should provide a diagnosis 
for each disorder of the right shoulder, 
left knee, and right knee found.

(f) The examiner should provide an opinion 
on the effect of the Veteran's right 
shoulder, left shoulder and right knee 
disabilities on the Veteran's social and 
occupational functioning and daily 
activities. 

(g) The examiner is requested to provide a 
complete rationale for his or her medical 
opinions, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

3.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Steven D. Reiss
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


